Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/21 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Thyroff (US 7,367,349).

Thyroff discloses:
1.    A method for operating a valve (22, 24, 26) of a pressure vessel system (system 10) of a motor vehicle (e.g., col. 1 lines 21, 29, 47), wherein the pressure vessel system includes a pressure vessel (14, 16, 18) that is a cryogenic pressure vessel or a high-pressure gas vessel (14, 16, 18 are high pressure hydrogen storage tanks), and 
determining an actual pressure difference between an inlet pressure at an inlet of the valve and an outlet pressure at an outlet of the valve (see col. 3 lines 50-56); and
	enabling the valve when the actual pressure difference is in a range of 0% to 50% inclusive (col. 1 lines 50-61, the other valves are opened when the downstream pressure “reaches” the predetermined pressure or is “about the same as” the tank pressure measurement), wherein the range is a design limit of the valve that is not to be exceeded (col. 2 lines 1-13 and 26-31).
2.    The method as claimed in claim 1, further comprising reducing, before the opening of the valve, the actual pressure difference (for each iteration of opening, a different valve is opened first so as to reduce the pressure differential before the other valves are opened).
3.    The method as claimed in claim 2, wherein reducing the actual pressure difference comprises at least one of:
opening a pilot control seat of the valve;
opening a bypass valve;
relieving pressure in a fuel line upstream of the valve; and
increasing pressure in the fuel line downstream of the valve (when a given valve is opened, it increases the pressure downstream of the other valves).
7.    A pressure vessel system (system 10) of a motor vehicle (e.g., col. 1 lines 21, 29, 47), comprising:
a pressure vessel that is a cryogenic pressure vessel or a high-pressure gas vessel configured to store fuel (14, 16, 18 are high pressure hydrogen storage tanks);
a valve (22, 24, 26) fluidically connected to the pressure vessel; and
a control unit (34),

wherein the control unit is configured to enable the valve when the actual pressure difference is in a range of 0% to 50% inclusive (col. 1 lines 50-61, the other valves are opened when the downstream pressure “reaches” the predetermined pressure or is “about the same as” the tank pressure measurement), wherein the range is a design limit of the valve that is not to be exceeded (col. 2 lines 1-13 and 26-31).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim  8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyroff.
Thyroff discloses the invention as claimed with exception to the valve being a pilot-controlled valve.  However pilot-controlled valves were notoriously well-known in the art as of the effective filing date (official notice hereby taken, and alternatively this is limitation is treated as admitted prior art as disussed in Applicant’s specification, para. 0015 of the PGPub) and it would have been obvious to use such a pilot-controlled valve in order to physically embody the valve which is generically disclosed by Thyroff and to step up the smaller control signal into a larger motive valve-actuating force.    

Claims 9-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over
Thyroff in view of Griswold (US 2,649,773).
Regarding claims 9-10, Thyroff discloses the invention as claimed with exception to the bypass valve in relation to the valve. However Griswold teaches that it was known to use a bypass valve (A) in relation to a similar valve, and it would have been obvious to similarly use a bypass valve in relation to Thyroff’s valve, for the purpose of allowing flow around Thyroff’s valve for example should Thyroff’s valve become closed due to sticking or should it need to remain closed for maintenance or repair.
Regarding claims 11-13, the obviousness analysis of claims 9 and 10 is relied upon, which is seen to include/necessitate provision of Griswold’s bypass line 40 
Regarding claims 14-16, the obviousness analysis of claims 9 and 10 is relied upon, which is seen to necessitate provision of Griswold’s bypass (“replenishment” as claimed) line 41 that is fluidically connected to the outlet of the valve such that the pressure downstream of the valve can be increased, as part of providing the bypass valve in Thyroff’s system.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 7,127,937 discloses comparing temperature and pressure measurements over time at a location downstream of similar valves in order to determine the presence of leaks, but not as a part of determining pressure at an inlet of the valve for the purpose of determining a differential pressure across the valve as recited in claims 4-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
5/27/21